           Case 1:20-cv-01810-DAD-JLT Document 12 Filed 01/25/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11    KIRSTEN HAYE, et al.,                               Case No. 1:20-cv-01810 DAD JLT

12                            Plaintiffs,                 ORDER DENYING STIPULATION TO
                                                          EXTEND TIME FOR DEFENDANTS TO
13    v.                                                  RESPOND TO PLAINTIFF’S COMPLAINT

14    IXIA HOLDINGS, LLC, et al,                          (Doc. 11)

15                            Defendants.

16            The parties have stipulated to allow the defendants to respond to the complaint within ten days
17   after the Court rules on the motion to remand the matter to state court. They had filed a similar
18   stipulation earlier (Doc. 5) and, in response, the Court denied the motion as unripe and ordered them to
19   demonstrate good cause to extend the deadline, if the stipulation was again filed. (Doc. 6) Nevertheless,
20   the parties have again filed the stipulation and conclude only that delaying the responsive pleading will
21   conserve the parties and the Court’s resources. (Doc. 11.) However, they fail to provide any facts to
22   support that conclusion. No matter how the motion to remand is resolved, a responsive pleading is
23   required. Allowing this stipulation would merely delay the case once the motion is decided. Thus, the
24   stipulation is DENIED.
25

26   IT IS SO ORDERED.
27         Dated:   January 24, 2021                          /s/ Jennifer L. Thurston
28                                                     UNITED STATES MAGISTRATE JUDGE
